Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-12-00374-CV

                                            Jerry L. GORE,
                                               Appellant

                                                   v.

 Katherine Gore WALTERS, Individually, and on Behalf of KAG, LLC, and Gore Enterprises,
                                        LLC,
                                      Appellees

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-08333
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 29, 2013

DISMISSED

           In this appeal, the parties have filed a joint motion to withdraw the interlocutory appeal.

Their motion states they have settled and resolved all claims and counterclaims by, between, and

among them. The parties’ joint motion is granted and this appeal is dismissed. See TEX. R. APP.

P. 42.1(a)(2). Costs on appeal are taxed against the party that incurred them. See id. R. 42.1(d).

                                                    PER CURIAM